Citation Nr: 0701357	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  97-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a left 
eye injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an evaluation in excess 
of 30 percent for residuals of a left eye injury.


FINDINGS OF FACT

1.  VA and private eye examinations reveal that the veteran 
has no light perception in the left eye with and without 
glasses.

2.  Service connection is not in effect for right eye 
disability, and the veteran is not shown to be blind in that 
eye.

3.  No exceptional or unusual disability factors are 
associated with the service-connected left eye disorder.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a left 
eye injury have not been met.  38 U.S.C.A. §§ 1155, 
1160(a)(1), 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.383(a), 4.84a, Diagnostic Code 6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to a higher disability 
evaluation than the current 30 percent evaluation assigned 
for his service-connected left eye because he is also blind 
in the right eye.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has no light perception in the left eye with and 
without glasses (see 2002 VA examination report), and is 
considered blind in that eye for VA disability benefits 
purposes.  As a result, his current left eye disability 
rating is 30 percent, which is at the maximum schedular 
rating for disability of one eye in the absence of blindness 
in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  
Service connection is not in effect for right eye disability.  
Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service- connected evaluation).  The best distant vision 
obtainable after best correction by glasses is the basis of 
rating.  38 C.F.R. § 4.75 (2006).

However, where a veteran has suffered blindness in one eye as 
a result of service- connected disability and blindness in 
the other eye as a result of nonservice-connected disability 
not the result of his own willful misconduct, compensation is 
payable as if the combination of disabilities were the result 
of service-connected disability.  38 U.S.C.A. § 1160(a)(1).

In Debeaord v. Principi, 18 Vet. App. 357 (2004), the Court 
indicated that the basic principle of 38 U.S.C.A. 
§ 1160(a)(1) and 38 C.F.R. § 3.383(a)(1) was quite clear:  If 
the impairment of a veteran's vision would result in a 100 
percent rating if the impairment of both eyes were service 
connected but the impairment of one eye was not service 
connected, then VA is to pay compensation as though the 
nonservice-connected visual impairment in one eye were 
service connected.

The Court held that VA had promulgated seven different 
regulatory definitions of blindness.  The Court held that VA 
must give consideration to the following regulations in 
determining whether there is blindness in the nonservice-
connected eye:  (1) 38 C.F.R. § 3.350 and 38 C.F.R. § 4.84a, 
Table IV as to entitlement to special monthly compensation; 
(2) 38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 
6067, and 6071 and Table V as to impairment of central visual 
acuity; and (3) 38 C.F.R. § 4.84a, Diagnostic Code 6080 as to 
impairment of field vision.  Id.  See also 38 C.F.R. § 4.79 
(2006). 

Thus, according to these regulations, if the veteran's right 
eye disability equates to any one of the following criteria, 
he will be considered blind in the right eye and would be 
entitled to a higher rating for his service-connected left 
eye:  (1) blindness having only light perception, defined as 
the inability to recognize test letters at 1 foot (.30m.) and 
the perception of objects, hand movements, or counting 
fingers cannot be accomplished at 3 feet; (2) visual acuity 
of 5/200 (1.5/60 or less); (3) concentric contraction of his 
visual field to 5 degrees or less; or (4) anatomical loss, 
enucleation, or serious cosmetic defect of the right eye.

The positive medical evidence in this case includes an August 
1964 service clinic record which showed his right visual 
field was constricted to 5 degrees; an October 2001 VA 
ophthalmology consultation which showed only a small 5-degree 
(contraction) in the right eye; and an August 2003 VA 
ophthalmological note which noted visual field test screening 
was not responsive.  Also, during a March 2002 VA eye 
examination, on visual field testing, he "was unable to see 
fingers with confrontation in the right eye, only able [to] 
see fingers in the central vision only."  

However, this positive visual field evidence is outweighed by 
the negative evidence of record.  For example, the impression 
at the time of the 1964 evaluation was gross malingering.  
This impression, malingering, was confirmed in a June 1965 
service psychiatric evaluation.  Further, the 2001 examiner 
noted that he carefully observed the veteran "walking into 
the room and [he] was found easily to navigate around stools, 
chairs and other objects such as a foot rest attached to the 
slit lamp in a room where he had never been before."  The 
examiner's impression was that he had normal healthy eyes.  
The examiner added, "I just watched him ambulate through a 
maze of chairs, stools and other objects easily and as such 
this strongly makes me question his visual disability at this 
time."  

The preponderance of the evidence shows that the veteran has 
right visual field which exceeds 5 degrees.  This is so 
because the 1964 record is not as persuasive since the 
veteran was considered to be malingering; a September 1983 VA 
eye examination found the veteran's right visual field was 
normal; a February 1993 VA eye examination report again found 
the right visual field essentially normal; the 2001 examiner 
indicated that the veteran could see more than he reported 
since he could easily navigate around a room full of 
furniture which he had never seen before; the 2002 examiner 
noted normal apparent ocular health; and an August 2006 VA 
examination report noted a right visual field of 
approximately 30 degrees.

Likewise, the record contains positive medical evidence with 
regard to visual acuity.  A February 2001 VA record noted 
that the veteran's best corrected distant visual acuity was 
5/200 on the right.  However, this positive visual acuity 
evidence is likewise outweighed by the negative evidence of 
record.  For example, the 2001 examiner stated that based on 
the appearance of the optic nerve head (onh), he would expect 
visual acuity to be better.  The examiner also said that the 
decrease in visual acuity in the right eye from 20/100 in 
March 2000 to 5/200- currently was of questionable etiology.  
The veteran was referred for additional consultation.  The 
additional consultation in April 2001 concluded, after a 
review of the record, that the veteran gave a history that 
"may not be consistent with the vision as it is determined 
today."  The examiner noted that a review of the record 
showed that the veteran was seen in the neurologic-
ophthalmology clinic in December 1996 and was examined by 
both the retinal and neurologic-ophthalmology services. The 
examiner noted that the impression in December 1996 was 
"unexplained decreased vision in both eyes with a negative 
work-up, and other possibilities were stated." The examiner 
said that she could "add nothing further to their diagnoses 
or evaluations."

Further, the March 2002 VA examiner reported that the veteran 
had vision in the right eye that was more than 20/400.  Using 
the Fan Bloom Chart, the vision in his right eye was 3/600 
(meaning he recognized test letters at three feet).  Further 
examination of the eyes was unremarkable, except for mild 
narrow cataracts.  A private March 2003 eye examination noted 
that the veteran reported that he had not been able to see 
out of the right eye for a year.  An April 2003 report noted 
that his ocular history was significant for "legal 
blindness" and visual acuity in the right eye was "less 
than 20/400."  Despite these reports, in April 2004, the 
veteran told his private examiner that he could read the 
paper with his glasses on.

While a September 2004 VA examiner diagnosed "hysterical 
blindness", the examiner also reported that the veteran 
could see hand movements in the right eye.  Also an April 
2005 private eye evaluation noted that the veteran can see 
motion with the right eye.

The veteran reported as early as 1996 that the vision in his 
right eye is "completely gone" (despite an eye evaluation 
at that time which revealed his best corrected distant vision 
was 20/50 in the right eye).  Subsequent medical records 
indicate notations that the veteran is "blind" and 
"legally blind" and that he has "hysterical blindness" in 
the right eye.  See September 2004 VA examination report.  
However, the Debeaord Court specifically held that:

The "common" or "legal" definition 
that the appellant seeks to have applied 
cannot be the recognized definition of 
blindness because to define blindness for 
purposes of section 1160(a)(1) and 
regulation 38 C.F.R. § 3.383(a)(1) in 
terms other than those already set forth 
in chapter 11 of title 38 of the U. S. 
Code and part 3 of title 38 of the Code 
of Federal Regulations in order to assess 
bilateral service-connected blindness 
would contradict the section 1160(a)(1) 
"as if" language.  Moreover, applying 
the more generous definition that the 
appellant proposes would result in 
compensating a veteran for a non-service-
connected degree of impaired vision at a 
rate higher than the rate that would 
apply if the same degree of vision 
impairment had resulted from service.  
This would be an absurd result that 
Congress could not have intended and is 
not, therefore, one that could possibly 
be adopted in a VA regulation.

Debeaord at 367.

The most probative and persuasive evidence in this case is 
the August 2006 VA eye examination.  The 2006 examination 
report is the only examination report which explicitly 
addressed each regulatory definition of blindness with regard 
to the right eye.  The examiner also reviewed the record, 
including the previous eye examinations and interpreted the 
results of visual physiological testing in 2004 as normal.  
Addressing each of the blindness criteria, the 2006 examiner 
found: (1) the veteran has the ability to recognize letters 
at one foot; (2) the veteran's right eye visual acuity is not 
5/200 or less; it is 10/300 using Feinbloom low vision chart 
(with conversion equal to Snellen chart acuity of 20/600); 
(3) the veteran can accomplish perception of objects, hand 
movements, or count fingers at three feet as the examiner 
noted that the veteran had no difficulty following the 
examiner into the examination room and sitting in the 
examination chair by verbal direction without sighted guide; 
(4) the veteran does not have concentric contraction of his 
visual field to 5 degrees or less as the veteran was able to 
see approximately 30 degrees in the right eye; and (5) the 
veteran does not have any anatomical loss, enucleation, or 
serious cosmetic defect to the right eye.

For these reasons, the preponderance of the evidence shows 
that the veteran is not blind in his nonservice-connected 
right eye and thus is not entitled to an evaluation higher 
than the one currently assigned.  Most significantly, the 
most recent eye evaluation found that he did not meet any of 
the criteria for blindness under VA regulations.  Further, 
successive recent examinations have failed to establish an 
organic basis for any right eye blindness.  Indeed, there is 
strong reason to believe that the veteran can see relatively 
well.  It is highly probative of the true state of his visual 
acuity that he was observed by a VA examiners in 2006 and 
2001 maneuvering around examining rooms he apparently had 
never been in before.

Although there could be a hysterical or psychiatric basis to 
his blindness - his left eye blindness was long thought to be 
a consequence of hysteria - there is no current evidence of a 
conversion disorder affecting the visual acuity of his right 
eye. The most recent evidence of the veteran's psychiatric 
state gives no indication of psychiatric disability or even 
of personality disorder.

Furthermore, there is no evidence that the service-connected 
left eye disability, by itself, presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  Although the veteran has undergone 
numerous examinations for diagnostic purposes, there is no 
showing that the left eye disorder has required frequent 
hospitalizations for treatment.  Nor is there any showing 
that the eye disability has resulted in marked interference 
with employment.  Rather, the record shows that the veteran 
is retired due to injury unrelated to his eye problems and 
indicates that he has not been gainfully employed since 
February 1981.  On VA psychiatric examination in November 
1989, it was reported that the veteran had taken medical 
retirement associated with a work-related injury while 
employed by the United Telephone Company.  Private medical 
reports and a May 1984 Order of the Florida Department of 
Labor and Employment Security show that the veteran was found 
to be permanently and totally disabled due to disabilities 
unrelated to his service-connected eye disorder.  Based on 
these considerations, the Board finds that the RO did not err 
in failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

The Board thus concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a left eye injury.  It follows that the claim 
must be denied.
 
Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

In May 2004, May 2005, August 2005, and May 2006 letters, VA 
addressed the claim on appeal and notified the veteran of the 
basic elements of a successful claim.  The letters informed 
him that, if he provided information about the sources of 
evidence or information pertinent to the elements of the 
claim (including medical records, employment records, records 
from other federal agencies), VA would make reasonable 
efforts to obtain the records from the sources identified.  
With respect to the fourth element of a valid notice, the 
2004 and 2005 letters specifically notified the veteran that 
he could submit any pertinent evidence in his possession.  
The timing of the notice letters did not comply with the 
requirement that notice must precede adjudication.  However, 
the Court acknowledged that where, as here, the section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Pelegrini at 120.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increase in the statement of the case, supplemental 
statements of the case, 2003 Board decision, and Board 
remands.  Because of the denial of the claim, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  The veteran was provided notice of the assignment of 
effective dates and disability ratings in the August 2006 
supplemental statement of the case.  Thus, there is no 
prejudice to the veteran in proceeding with the denial of the 
claim on appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in an increased rating, and was on notice throughout 
the appeal through the earlier Board decision, pertinent 
rating decision, statement of the case, supplemental 
statements of the case, and letters why the claim remains 
denied.  He was told about his and VA's respective claim 
development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's available service medical 
records and all available VA treatment records.  The veteran 
provided private treatment records.  Numerous VA examinations 
with medical opinions were developed.  Accordingly, the Board 
finds that the duty to assist was met.


ORDER

An increased evaluation for residuals of a left eye injury is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


